466 U.S. 668, 687 (1984) (establishing two-part test for ineffective
                 assistance of counsel); Kirksey v. State, 112 Nev. 980, 987, 923 P.2d 1102,
                 1107 (1996) (adopting the test in Strickland); see also Molina v. State, 120
                 Nev. 185, 192, 87 P.3d 533, 538 (2004) (a petitioner claiming that counsel
                 did not conduct an adequate investigation must specify what a more
                 thorough investigation would have uncovered). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                  rcLA...st ‘-g---Csc-                                                    J.
                 Parraguirre                               Saitta




                 cc: Hon. Carolyn Ellsworth, District Judge
                      Terrence M. Jackson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 19474    e